                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 18-cr-00251-WHO-1
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 82
                                  10     JESUS GUADALUPE SALAZAR,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The government has filed a motion to stay briefing and seeking an order waiving the

                                  14   attorney-client privilege and allowing discovery in response to Salazar’s claim of ineffective

                                  15   assistance of counsel (IAC); the sole claim raised in his First Amended Petition for habeas relief

                                  16   under 28 U.S.C. § 2255. Dkt. Nos. 80, 82. The stay on briefing on the Amended Petition is

                                  17   GRANTED.

                                  18          Salazar shall respond to this Order to Show Cause on or before June 11, 2021, informing

                                  19   the Court: (i) of any grounds for opposing the government’s request for discovery under Bittaker

                                  20   v. Woodford, 331 F.3d 715, 718-19 (9th Cir. 2003) and subsequent decisions in the Northern

                                  21   District of California, see, e.g., De Morais v. U.S., 10-CR-00557-WHO-1, 2015 WL 2357555, at

                                  22   *11 (N.D. Cal. May 15, 2015); (ii) whether Salazar agrees to withdraw or amend his IAC claim to

                                  23   preserve the privilege; and/or (iii) if Salazar wants to pursue his IAC claim as alleged and good

                                  24   cause for limited discovery exists, he should provide the terms of a protective order to place

                                  25   reasonable limits on what discovery the government can seek, how that discovery should be

                                  26   sought, and impose limits on the use of any discovery secured. See, e.g., Johnson v. Davis, 98-

                                  27   CV-04043-SI, 2017 WL 2617965, at *2 (N.D. Cal. June 16, 2017).

                                  28          The government may respond to Salazar’s OSC response on or before June 25, 2021. A
                                   1   hearing will be held if necessary on July 15, 2021 at 1:30 p.m.

                                   2          IT IS SO ORDERED.

                                   3   Dated: May 7, 2021

                                   4

                                   5
                                                                                                   William H. Orrick
                                   6                                                               United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
